                  Case 20-12841-MFW               Doc 995-2         Filed 07/06/21          Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                                   Debtors.                     (Jointly Administered)

                                                                Ref. Docket No.

         ORDER APPROVING SECOND INTERIM APPLICATION AND FINAL
     APPLICATION OF GREENBERG TRAURIG, LLP, COUNSEL TO THE DEBTORS,
       FOR ALLOWANCE OF COMPENSATION FOR SERVICES RENDERED AND
            REIMBURSEMENT OF EXPENSES FOR THE PERIOD FROM
                  NOVEMBER 9, 2020 THROUGH JUNE 30, 2021

             Upon consideration of the Combined Second Interim Application and Final Application of

Greenberg Traurig, LLP, Counsel to the Debtors, for Allowance of Compensation for Services

Rendered and Reimbursement of Expenses for the Period from November 9, 2020 Through June

30, 2021 (the “Application”); and this Court having determined that proper and adequate notice

has been given and that no other or further notice is necessary; and any objections to the

Application having been overruled or resolved; and after a hearing being held; and after due

deliberation thereon; and good and sufficient cause appearing therefore, it is hereby

             ORDERED, ADJUDGED AND DECREED THAT:

             1.     The Application is GRANTED.

             2.     Greenberg Traurig, LLP’s (“Greenberg Traurig”) fees of $481,469.00 and

$1,037.58 as reimbursement of expenses for the second interim period of March 1, 2021 through


1
      The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
      of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
      federal tax identification numbers is not provided herein. A complete list of such information may be obtained on
      the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor
      entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL
      33442.


ACTIVE 58355704v5
             Case 20-12841-MFW         Doc 995-2      Filed 07/06/21   Page 2 of 2




June 30, 2021, are allowed on an interim basis.

        3.      Greenberg Traurig’s fees of $2,352,911.50 and $15,930.54 as reimbursement of

expenses for the final application period of November 9, 2020 through June 30, 2021, are allowed

on a final basis.

        4.      The Debtors are authorized and directed to disburse to Greenberg Traurig any

unpaid portion of such allowed fees and expenses.

        5.      Greenberg Traurig is hereby granted an administrative expense claim for all

allowed amounts set forth herein and the Application.




                                                  2
ACTIVE 58355704v5
